Title: From James Madison to James Madison, Sr., 2 July 1791
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
N. York July 2d. 1791
Your favor of the 29th. of May never came to hand till yesterday when it fell in with me at this place. My brother’s of nearly the same date had done so a few days before. My answer to his went by the last mail. I refer to it for the information yours requests. I had indeed long before advised you both to ship to Leiper all the good Tobacco of your Crops. It is certainly the best you can do with it.
The tour I lately made with Mr. Jefferson of which I have given the outline to my brother was a very agreeable one, and carried us thro’ an interesting Country new to us both. I postpone the details of our travels till I get home which as I have mentioned to my brother will be in Augst. I cannot yet say whether it will be towards the middle or last of the month. It gives me much satisfaction to learn that my mother has so far recovered. I hope her health may continue to mend. You do not mention whether she has been or is to be at any of the Springs. I shall attend to the articles you wish for family use on my way thro’ Philada. unless I should meet with them on satisfactory terms here.
The Report in Georgia relating to me is as absolute a falsehood as ever was propagated. So far am I from being concerned in the Yazoo transaction, that from the nature of it, as it has been understood by me, I have invariably considered it as one of the most disgraceful events that have appeared in our public Councils, and such is the opinion which I have ever expressed of it. I do not think it necessary to write to Genl. Mathews, because a report of such a nature does not seem to merit a formal contradiction. I wish him to know however that I am sensible of his friendly attention, and will thank Mr. Taylor, when an opportunity offers, to let him know as much.
The latest accounts from Abroad are various & contradictory. The most authentic make it probable that there will be no war between England & Russia, and that there will be peace between the latter & the Turks at the expence of the Turks. From a concurrence of information, it is probable also that a public Minister from G. B may pretty soon be expected. If He brings powers & dispositions to form proper commercial arrangements, it will be an interesting change in the Councils of that nation; especially as an execution of the Treaty of peace must be a preliminary in the business.
The Crops in general thro’ the Country I have passed & heard from are promising. Wheat is selling at Phila. at abt. a dollar a bushel & here in the usual proportion.
Remember me affectly. to all, & accept the dutiful respects of your son
Js. Madison Jr.
